ORDER
PER CURIAM.
Movant Central Power and Light Company (CPL) filed an emergency motion to stay proceedings in the trial court and retract class notice in the lawsuit currently pending in the 206th Judicial District Court of Hidal-go County, Texas. Respondent City of San Juan is a plaintiff in that suit, in which San Juan and other plaintiffs seek to maintain a class action against CPL. On July 15, 1997, the trial court issued an order certifying a class. CPL perfected its interlocutory appeal of that order on July 17,1997. Notwithstanding that appeal, currently pending in this Court, the trial court entered a notification order on August 1,1997, authorizing San Juan to send out notices to potential class members. San Juan distributed those notices on August 2, 1997. CPL seeks by the present motion to stay all further proceed-*602mgs in the trial court until the pending appeal of the class certification order is decided, to invalidate the trial court’s notification order, and to retract the notices distributed by San Juan.
Pursuant to Texas Rule of Appellate Procedure 43(a), “[t]he pendency of an appeal from an order authorizing a cause to proceed as a class action suspends such order and also suspends trial on the merits in such cases.” Tex.RApp.P. 43(a). Consequently, when CPL perfected its interlocutory appeal of the trial court’s class certification order, that order was suspended. We hold that the trial court was without power to issue the notification order, which by its very nature relies on the validity of the certification order.
Accordingly, CPL’s emergency motion is hereby GRANTED. The trial court’s notification order is void. The City of San Juan is hereby ordered to send the following notice to all recipients of the class notice distributed on or about August 2, 1997, and to certify to this Court when it has done so:

RETRACTION OF CLASS NOTICE

TO: ALL TEXAS MUNICIPALITIES RECEIVING NOTICE OF A CLASS ACTION AGAINST CENTRAL POWER AND LIGHT COMPANY FROM THE CITY OF SAN JUAN ON OR ABOUT AUGUST 4,1997
The notice of a class action styled The City of San Juan v. Central Power & Light Company, Cause No. C-2510-96-D, in the 206th District Court of Hidalgo County, Texas, was sent prematurely by the City of San Juan on or about August 2, 1997. The trial court’s decision to certify a class has been appealed by CPL to the Thirteenth Court of Appeals. This document retracts the premature class certification notice mailed by the City of San Juan. No action is required at the current time with respect to the premature notice mailed by the City of San Juan.